DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 6/9/21.
	Claims 1-20 are pending.

	Response to Arguments
The applicant argues that the cited references do not disclose generating, while the bitmap re-rendering is displayed, at least one polygon-based representation of the drawing stroke input based on the user modification input. Upon further consideration, a new ground of rejection within Gilra is used to teach this limitation. 
Gilra discloses the user modification input (e.g., 104 (fig. 2)) and generating, while the bitmap re-rendering is displayed, at least one polygon-based representation of the drawing stroke input based on the user modification input (e.g., generate a vector representation 106, the vector representation generated based on modification 104 and rendered for display while the bitmap representation 108 is displayed (fig. 2)); see also [0029] describing modifying the vector representation to generate a bitmap and vector re-rendering; user modification input gesture ([0029] and [0030]). 
	The applicant goes on to argue that Gilra does not disclose generating, while the bitmap re-rendering is displayed. In particular, the applicant argues that even though bifurcating a bitmap into a bitmap state and a vector state can generate a vector state and a bitmap state, the vector state is generated from the bitmap, not based on a user modification input. Upon further consideration, the 
	Further, the applicant argues that while a user can edit a vector state in Gilra, a new vector state is never rendered while a bitmap re-rendering based on the same user edit is displayed. Upon further consideration, the examiner respectfully disagrees. Vector representation 106 is clearly generated for display while a bitmap representation 108 is displayed, both based on the modification 104 and generated from the starting vector representation 102. That is, based on the same user edit command 104, both the vector and bitmap re-renderings 106 and 108, respectively, are generated; the vector representation 106 generated for display while the bitmap rendering 108 is displayed, for instance (fig. 2).  
	Claims 11 and 20 are addressed with a similar rationale as above.  
	With respect to claim 5, a new ground of rejection (Sheive) is applied, explained below.  
	With respect to claim 6, a new ground of rejection (Sasaki) is applied, explained below.  
	With respect to claim 8, the claim is amended to include “at the same location on the display as the vector re-rendering and without further user interaction.” However, Gilra does in fact teach wherein the vector re-rendering replaces the bitmap re-rendering on the display at the same location on the display as the vector re-rendering (e.g., fig. 1 display area for both bitmap and vector renderings and re-renderings) and without further user interaction (e.g., upon the user performing a switch command to switch from, e.g., 108 to 106 (fig. 2), no further interaction is needed to perform the vector replacement such as beyond a thumbnail control and, even further, no further user interaction is possible with the bitmap representation upon the vector representation being displayed ([0025]; fig. 2). Further, the user is efficiently brought to state 106 without further user interactions than the switch operation itself).  
	Thus, the claims stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 9, 11-15, 18, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. (US 20170236021, Herein “Petkov”) in view of Hsu (US 20070200873) in view of Gilra (US 20140250059).
Regarding claim 1, Petkov teaches a method, comprising:
rendering, on a display of an electronic device, a vector representation of a drawing stroke input received by the electronic device (in addition to pixel pen event data, type 1 vector data is rendered to the user based on the user input (fig. 2)). 

However, Petkov fails to specifically teach receiving a user modification input to the rendered vector representation on the display.
Yet, in a related art, Hsu discloses a use may make a modification in a first form (e.g., vector) such as by performing vector modifications (ie., manipulations) of vector based objects [0042], and even 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the modification input by the user of the vector based representation of Hsu with the vector based representation input of Petkov to have receiving a user modification input to the rendered vector representation on the display. The combination would allow for, according to the motivation of Hsu, improving users’ creation of graphic content which can be manipulated based on various uses, such as using pixel data or vector data and allowing the user to transition between the two [0001] such as when the user desires to take advantage of the more flexible vector-based interactivity or when the user desires to interact with pixel data that has certain advantages such as improved appearance and desired representation of the user-drawn objects ([0002] to [0008]).

Even though Hsu discloses using a vector input mode the user may perform drawing strokes based on vector input ([0042] to [0045]); e.g., the user may use vector input to create a spiral [0050]); copying or moving causing modification to a vector object by causing the vector to be modified in its presentation from a vector mode to a pixel/bitmap mode [0006]; upon converting to the bitmap representation, causing the re-rendering to display the object based on pixel data [0006], the bitmap including an array of the pixel data which may be edited, for instance [0005]; converting back to the previous form, such as by converting pixel data back to vector form ([0007] and [0008], such as by converting the pixel data back to a vector representation including polygon data (e.g., rectangles, stars, etc.) [0045]; pixel data converted to vector data including shapes and other vector objects [0054]; and 
a vector re-rendering of pixel data by converting the pixel data into vector graphics, such as polygon shapes ([0054] to [0056]); performing the vector re-rendering by incorporating the changes [0052], performing a bitmap re-rendering of the rendered vector representation based on the user modification input; generating, while the bitmap re-rendering is displayed, at least one polygon based representation of the drawing stroke input based on the user modification input.
Yet, in a related art, Gilra discloses perform a bitmap re-rendering (e.g., bitmap 108) of the rendered vector representation (of the vector representation 102) based on the user modification input 104 (fig. 2) and generating for display the vector re-rendering 106 while the bitmap re-rendering 108 is displayed so that the user may switch to the rendered vector representation on the display when the user controls to switch from the bitmap re-rendering that is already displayed (fig. 2); the vector representation including, e.g., polygon vector data ([0002]; drawing using vector tools ([0006] and [0007])). Further, the user may transition between the various states of the editing (e.g., vector and bitmap) based on preview panels which are visible and may be positioned as panels [0049] such that the user may conveniently perform bi-state editing [0050] such as to compare the vector and bitmap renderings performed simultaneously on the same display, thus making the process of converting between bitmap and vector views more efficient ([0005] and [0006]), thus overcoming conventional limitations in vector/bitmap editing tools ([0007] and [0009]). For instance, the user may perform vector operations on a vector mode and convert to a bitmap mode and then further convert the bitmap representation to a vector representation, such as for further editing using the vector representation [0037]. That is, the user selects to generate the subsequent vector representation while the bitmap re-rendering is displayed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the generating the vector representation based on a user viewing a bitmap representation of Gilra with the bitmap and vector-based editing exchange of Petkov in view of Hsu to have performing a bitmap re-rendering of the rendered vector representation based on the user 
	Gilra further teaches or makes abundantly clear:
	rendering, on a display of an electronic device, a vector representation of a drawing stroke input received by the electronic device (start with a vector such as by displaying a vector corresponding with process step 102 (fig. 2), such as a vector representation of a drawing vectors [0002]);
	receiving a user modification input to the rendered vector representation on the display (user input corresponding with process element 104 to generate a modified representation based on bistate layers (fig. 2); for instance, the vector representation 102 is converted to, at least, a bitmap rendering; and while not necessitated by the claim at present, to advance prosecution, it is also noted that Gilra further discloses user modification input including modifications using vector tools, such a modification of 102 (fig. 2) using vector tool(s) [0006], such as, while not specifically disclosed by Gilra, a control to erase; however, as clearly disclosed by Gilra, a modification input is clearly taught by Gilra to include the event at 104 to control to modify the vector representation 102 to be rendered for display as a bitmap and vector re-rendering (108 and 106) (fig. 2));
	performing a bitmap re-rendering of the rendered vector representation based on the user modification input (perform a bitmap based on the modification to convert to a bistate, such as a bistate rendering of the bitmap corresponding with process element 108 (fig. 2));
generating, while the bitmap re-rendering is displayed, at least one polygon-based representation of the drawing stroke input based on the user modification input (while the bitmap is displayed, a vector representation is generated and maintained for bistate switching (fig. 2); that is, generate a second bistate representation including a vector representation which is generated also for editing as the user modifies the bitmap bistate representation, such as the generation based on process element 106 (fig. 2); vectors corresponding with polygon [0002]), and
	performing, based on the at least one polygon-based representation, a vector re-rendering of the drawing stroke input on the display (perform switching to the vector representation, the vector representation displayed based on the user switching to the vector representation for modification, such as switching from 108 to 106 (fig. 2)), wherein the vector re-rendering replaces the bitmap re-rendering on the display (switch to vector representation on display such as switching from the bitmap state to the vector state [0037]; that is, the user may switch from a bitmap representation rendered (108) to a vector representation rendered on the display (106) (fig. 2)).

Regarding claim 2, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the method of claim 1, further comprising:
storing the at least one polygon-based representation (type two vector data including polygon representations (fig. 2 showing electronically generating and storing type two vector data which may be rendered as display data upon the user request) to facilitate editing operations associated with the vector re-rendering (facilitating editing operations upon a user request at one or more points in time [0024]; Examiner’s note: The current limitation “to facilitate editing operations associated with the vector re-rendering” is an intended use; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).

Furthermore, Hsu makes abundantly clear storing the at least one polygon-based representation (a respective rendering in either vector or bitmap form based on the mode layer into which a vector object or pixel-based object is copied, such as moving a pixel object to a vector mode layer thus causing the polygon-based representation to be stored in vector form in a vector layer [0006]) to facilitate editing operations associated with the vector re-rendering (respective editing environment [0005]).

Regarding claim 3, Petkov in view of Hsu in view of Gilra teaches the limitations of claims 1 and 2, as explained above.
Furthermore, Petkov teaches the method of claim 2, wherein the facilitated editing operations comprise at least one of object selection, object erase or object move (e.g., rotation [0046]). 

	Furthermore, Hsu makes abundantly clear wherein the facilitated editing operations comprise at least one of object selection, object erase or object move (editing functions such as moving an object from one layer (e.g., a vector layer) to another layer (e.g., pixel layer) [0006]; further, vector and pixel data manipulation [0043] further including, e.g., copying pixels from one area to another [0046]).

Regarding claim 4, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the method of claim 1, further comprising:
receiving, prior to receiving the user modification input, the drawing stroke input (receive a drawing stroke input such as a type one stroke input including sequential information between ink points ([0017] to [0019]));
generating an initial bitmap of values based on the vector representation (generate a raster (bitmap) data display that can be rendered on the display as an image based on the intermediate data in the form of vector data [0044]).

Furthermore, Hsu teaches or makes abundantly clear:
receiving, prior to receiving the user modification input, the drawing stroke input (generating and/or editing a vector object, such as a user performing a vector data input and subsequent modification ([0044] to [0050]));
generating an initial bitmap of values based on the vector representation (convert the graphic from a first type to a second type, such as converting a graphic of a vector type to a bitmap/pixel type [0051]); and
displaying the initial bitmap on the display, the displayed initial bitmap corresponding to the rendered vector representation (rendering the converted selected vector object as a converted pixel data representation ([0052] to [0064]); display on a display device (figs. 1 and 16) showing the data of the respective graphic (vector or bitmap) type (figs. 2 to 15)).

Regarding claim 8, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the method of claim 1, wherein the vector re-rendering replaces the first re-rendering of the object on the display (type one vector data or type two vector data may be output, replacing the other outputted type, based on the output request of the user [0119]).

	Furthermore, Hsu makes abundantly clear wherein the vector re-rendering replaces the bitmap re-rendering on the display (convert the graphics type [0006]).

	Furthermore, Gilra makes abundantly clear wherein the vector re-rendering replaces the bitmap re-rending on the display (converting from a first type to a second type and even further may convert from the second type back to the first type (figs. 2 and 3) at the same location on the display as the vector re-rendering (same display area of the user interface for displaying rendered bitmaps and vectors (Figs. 1)) and without further user interaction (the replacement performed without or necessitating further user interaction to the rendering, and, even further, the bitmap may not even 

Regarding claim 9, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the method of claim 1, further comprising:
receiving a second user modification input to the vector re-rendering (receive a modification request from the user associated with, e.g., rotating the type two vector (i.e., polygon) data [0046]).

Furthermore, Hsu teaches or makes abundantly clear:
receiving a second user modification input to the vector re-rendering (a user makes modifications to, e.g., nodes of a vector representation [0050]; nodes of a vector representation ([0044] and [0045]));
generating at least one second polygon-based representation based on the second user modification input (generate a plurality of shapes, cut/divided shapes, etc. [0045]); and
performing, based on the at least one second polygon-based representation, an additional vector re-rendering to replace the vector re-rendering on the display (vector re-rendering based on user modification [0050]).

Furthermore, Gilra teaches or makes abundantly clear:
receiving a second user modification input to the vector re-rendering (editing of a vector or bitmap representation based on the respective current state [0010] based on repeated, iterative editing of the respective representation graphic type ([0027],  [0028], [0037], and [0040]));
generating at least one second polygon-based representation based on the second user modification input (editing on a per layer basis [0045] including such editing as vector-based representations including polygons [0002]); and
performing, based on the at least one second polygon-based representation, an additional vector re-rendering to replace the vector re-rendering on the display (re-rendering a layer with the respective edit [0012] and even further the vector corresponding with a layer is bifurcated and re-rendered as a subsequent, bifurcated vector re-rendering (i.e., in addition to a bitmap rendering) (figs. 2 and 3)).

Regarding claim 11, Petkov teaches a device, comprising:
a display (display (fig. 2; [0062], [0106], and [0115]));
at least one processor (processor(s) [0152]); and
a memory including instructions that, when executed by the at least one processor (computer and processor, the processes being executed by the processor ([0047] and [0152])), cause the at least one processor to:
Claim 11 recites similar limitations as claim 1 – see rejection rationale above. 

	Furthermore, Hsu teaches at least two polygon-based representations of the drawing stroke input (i.e., generated based on the user modification input), as follows: a plurality of vector paths representing user input ([0044] and [0045]).
 
Regarding claim 12, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
the device of claim 11, the instructions further causing the at least one processor to:
store the at least two polygon-based representations of the object to facilitate editing operations associated with the vector re-rendering of the object (user editing of renderings such as those stored in computer memory ([0044] to [0060]; see also computer memory and module (figs. 1 and 16); Examiner’s note: “to facilitate editing operations associated with the second re-rendering of the object is non-functional / intended use language; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).

Regarding claim 13, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 12, as explained above.
Furthermore, Petkov teaches the device of claim 12, wherein the facilitated editing operations comprise at least one of object selection, object erase or object move (the stored type two vector data suitable for manipulation, including such object move operations as rotation [0024]; Examiner’s note: “facilitated editing operations” as based on an intended use / non-functional descriptive language, as explained above).

	Furthermore, Hsu makes abundantly clear wherein the facilitated editing operations comprise at least one of object selection, object erase or object move (vector editing based on vector selection and modification ([0044] to [0049])).
	
Regarding claim 14, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
Furthermore, Hsu teaches the device of claim 11, the instructions further causing the at least one processor to:
	receive, prior to receiving the user modification input (prior to a modification input such as a user causing to spit a vector path into two or more separate paths [0045], the user may generate vector objects [0044] using, e.g., shape creation [0045]), the drawing stroke input (a user may generate vector stroke inputs [0043] prior to performing selection and editing ([0044] and [0045]); user creating vector inputs and performing edits such as moving ([0049] and [0050]));
generate an initial bitmap of values based on the drawing stroke input (convert the bitmap representation from the vector representation ([0051] and [0052])); and
	display the initial bitmap on the display, the displayed initial bitmap corresponding to the rendered vector representation (rendered pixel layer representation [0053]; displayed representations (figs. 2 to 15); display graphic representation (fig. 16)).

Regarding claim 15, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
Furthermore, Hsu teaches the device of claim 11, wherein the user modification input comprises an erase stroke or a masking selection which defines a boundary of the at least two polygon-based representations (create a boundary between two paths such as by splitting aa path into two or more separate paths [0045]).

Regarding claim 18, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
Furthermore, Hsu teaches the device of claim 11, wherein the vector re-rendering replaces the bitmap re-rendering on the display (the converted pixel layer replacing the vector representation layer [0053] such as by converting recognized shapes from the pixel rendering to create the vector re-rendering [0054]).

	Furthermore, Gilra teaches wherein the vector re-rendering replaces the bitmap re-rendering on the display at the same location on the display as the vector re-rendering (vector re-rendering 106 replaces the bitmap rendering re-rendered based on the initial vector representation 102 (fig. 2), each of the renderings displayed at the same location (i.e., display region) on the display (figs. 1)) and without further user interaction (there is no further user interaction with, e.g., the bitmap representation, based on swapping to the vector state [0025]; even further, there is no user interaction 

	Regarding claim 19, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
	Claim 19 recites similar limitations as claim 9 – see rejection rationale above.

Regarding claim 20, Petkov teaches a computer program product comprising code, stored in a non-transitory computer-readable storage medium (computer (figs. 1 and 4)), the code comprising:
code to render, on a display of an electronic device, a vector representation of a drawing stroke input received by the electronic device (receiving Type 1 vector data drawn on the user device (fig. 2));
code to receive a user modification input to the rendered vector representation on the display (a modification to the Type 1 vector data to perform a re-rendering based on the Type 2 vector data (fig. 2)).

	However, Petkov fails to specifically teach code to perform a bitmap re-rendering of the rendered vector representation based on the user modification input.
	Yet, in a related art, Hsu discloses graphic representation conversion, such as converting a vector representation to a bitmap/pixel rendering representation (fig. 16; v3ector to bitmap converter for conversion ([0051] to [0053])), the re-rendering further based on prior user edits ([0044] to [0050]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the modification input by the user of the vector based representation of Hsu with the vector based representation input of Petkov to have code to perform a bitmap re-
Furthermore, Hsu teaches:
code to render, on a display of an electronic device (computer display and software code (figs. 1 and 16) for rendering a vector and corresponding bitmap representation (figs. 2 to 15)), a vector representation of a drawing stroke input received by the electronic device (user performing stroke input in vector mode [0045] for performing a vector representation ([0044] to [0050]; fig. 16));
code to receive a user modification input to the rendered vector representation on the display (code to modify the user drawn vector representation such as by performing a cut path to open a vector path by splitting it into two or more separate paths [0045]);
code to perform a bitmap re-rendering of the rendered vector representation based on the user modification input (converting a vector representation such as by the user using a converter to convert the vector to a bitmap ([0050] to [0052]) the bitmap including the user modifications ([0044] to [0050]; fig. 16));
code to generate, while the bitmap re-rendering ds displayed, at least one polygon-based representation of the drawing stroke input based on the user modification input (recognize and perform a conversion of vector objects such as shapes corresponding with the vector objects ([0054] and [0055])); and
code to perform, based on the at least one polygon-based representation, a vector re-rendering of the drawing stroke input on the display (convert the pixel bitmap representation back to a vector representation [0061]).

However, Gilra makes abundantly clear generate, while the bitmap re-rendering is displayed, as follows in a related art.
Yet, in a related art, Gilra discloses the user may transition between the various states of the editing (e.g., vector and bitmap) based on preview panels which are visible and may be positioned as panels [0049] such that the user may conveniently perform bi-state editing [0050] such as to compare the vector and bitmap renderings performed simultaneously on the same display, thus making the process of converting between bitmap and vector views more efficient ([0005] and [0006]), thus overcoming conventional limitations in vector/bitmap editing tools ([0007] and [0009]). For instance, the user may perform vector operations on a vector mode and convert to a bitmap mode and then further convert the bitmap representation to a vector representation, such as for further editing using the vector representation [0037]. That is, the user selects to generate the subsequent vector representation while the bitmap re-rendering is displayed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the generating the vector representation based on a user viewing a bitmap representation of Gilra with the bitmap and vector-based editing exchange of Petkov in view of Hsu to have generate, while the bitmap re-rendering is displayed. The combination would allow for, according to the motivation of Gilra, adding convenience to the user experience by allowing a user to interact in real time and virtually simultaneously with both vector and bitmap interactivity within a common layer pathway ([0001] to  [0004]) thus overcoming the difficulties of users having to use a 
Claim 20 recites similar limitations as claim 1 – see rejection rationale above. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Hsu in view of Gilra, as above, and in view of Sheive et al. (US 20140047413, Herein “Sheive”).
Regarding claim 5, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the method of claim 1, wherein the modification input comprises an erase stroke or a masking selection which defines a boundary of the at least one polygon-based representation (as for a ruler-based stroke, rendering a type two stroke data by applying distance data that defines a boundary of a polygon corresponding with the stroke data ([0126] to [0129]).

Furthermore, Hsu maekes abundantly clear wherein the user modification input comprises an erase stroke or a masking selection which defines a boundary of the at least one polygon-based representation (modifications of vector data with respect to, e.g., curves, lines, etc. [0005] including such editing controls [0070] as editing functions for vector mode editing shown in figs. 1 and 15; see also [0082]).

Furthermore, Gilra teaches the user modification input also includes user modification input performed at, e.g., 102 with respect to vector tools, as recited as follows: wherein the user modification input (a user using editing tools such as vector editing tools [0006] with respect to the vector representation 102; and, based on the user edits performed with respect to 102, a bitmap-rerendering 

However, Petkov in view of Hsu in view of Gilra fails to specifically teach wherein the at least one polygon-based representation includes at least two polygon-based representations, and wherein the user modification input comprises an erase stroke or a masking selection which defines a boundary of each of the at least two polygon-based representations.
Yet, in a related art, Sheive discloses a tool for drawing vector polygons and a tool (e.g., eraser) that allows for selecting elements of a vector object for performing erasing [0180]; plurality of, e.g., vector drawn objects ([0178] to [0183]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the two polygon-based editing (e.g., erase) control of Sheive with the editing and conversion of bitmaps and vector representations of Petkov in view of Hsu in view of Gilra to have wherein the at least one polygon-based representation includes at least two polygon-based representations, and wherein the user modification input comprises an erase stroke or a masking selection which defines a boundary of each of the at elast two polygon-based representations. The combination would allow for, according to the motivation of Sheive, to more efficiently and effectively performing editing directly to vector drawings that further involve editing ([0003]  to [0015]) such that vector representations may be editing with a similar level of control that bitmap objects may also be edited, thus performing precise control over the drawing for the user ([0177] to [0181]), further even involved in the conversion back and forth between vector and bitmap content [0182], thus retaining comparable editing controls. 



Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Hsu in view of Gilra, as applied above, and in view of Agrawal (US 20190130537) in view of Sasaki (US 20020005856).
Regarding claim 6, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
Furthermore, Gilra teaches the user modification input also includes user modification input performed at, e.g., 102 with respect to vector tools, as recited as follows: wherein the user modification input (a user using editing tools such as vector editing tools [0006] with respect to the vector representation 102; and, based on the user edits performed with respect to 102, a bitmap-rerendering 108 is generated on the display and a vector re-rendering 106 is generated for display based on the edits performed at 102 of fig. 2; further, the user may replace the bitmap re-rendering as displayed 108 with the vector representation 106 for display, on the display, both incorporating the edits performed at 102 (fig. 2)). 

	However, Petkov in view of Hsu in view of Gilra fails to specifically teach the method of claim 1, wherein the user modification input corresponds with splitting the vector representation into a first and second portion wherein the at least one polygon-based representation comprises a first polygon-based representation corresponding to the first portion and a second polygon-based representation corresponding to the second portion.
Yet, in a related art, Agrawal discloses performing a modification input [0043] that, e.g., splits an object into two portions such as a first and second object of a pie shape [0036], the pie shape including associating a first polygon with the first portion (e.g., a first set of polygons of a pie shape) and a second 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the splitting the polygon-based representation into different portions, each portion corresponding with a polygon, thus allowing for editing of the respective polygons based on the vector representation of Arawal with the vector-based and polygon-based representation of user input strokes to allow for recognition and editing of user input of Petkov in view of Hsu in view of Gilra to have wherein the user modification input corresponds with splitting the vector representation into a first and second portion; and wherein the at least one polygon-based representation comprises a first polygon-based representation corresponding to the first portion and a second polygon-based representation corresponding to the second portion. The combination would allow for, according to the motivation of Agrawl, editing the individual polygons of the determined polygon portions of the rendered object [0046]; as such, the user may efficiently and effectively input drawing that are defined in a vector format and a raster/bitmap format, further allowing for editing the shape of the object in the vector format which is also available in the raster/bitmap format [0001], allowing the user to take advantage of common graphic editing operations using the different polygon-based representations which can allow the user to perform such edits as scaling up or down, changing appearance of the objects, changing properties, etc, which may not be available in a raster-based representation alone or without being able to have control over individual elements of an object such as by splitting the representation of the relevant object into a first and second oprtion, such as is the case with editing a graphic/geometric pie object.

a first portion and a second portion separated from the first portion by a gap.
	Yet, in a related art, Sasaki discloses the user performing an input to split polygon data [0249] based on splitting polygons into subpolygons [0079].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the splitting polygon data into subpolygons of Sasaki with the editing polygons of Petkov in view of Hsu in view of Gilra in view of Arawal to have first portion and a second portion separated from the first portion by a gap. The combination would allow for, according to the motivation of Sasaki, fine control and advanced processing of image data such as involving polygon graphic forms, particularly with respect to incorporating a plurality of combinations into a combination [0004] , as such, making less troublesome the control and editing of detailed parameters of complex polygon shapes [0005]. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Hsu in view of Gilra, as applied above, and in view of Agrawal (US 20190130537).
Regarding claim 16, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
However, even though Gilra discloses modification input also including, e.g., vector tool modifications such as performed at 102 (Fig. 2) (vector tools [0006]), Petkov in view of Hsu in view of Gilra fails to specifically teach the device of claim 11, wherein the user modification input corresponds with splitting the vector representation into a first and second portion; and
wherein the at least two polygon-based representations comprise a first polygon-based representation and a second polygon-based representation.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the splitting the polygon-based representation into different portions, each portion corresponding with a polygon, thus allowing for editing of the respective polygons based on the vector representation of Agrawal with the vector-based and polygon-based representation of user input strokes to allow for recognition and editing of user input of Petkov in view of Hsu in view of Gilra to have wherein the user modification input corresponds with splitting the vector representation into a first and second portion; and wherein the at least two polygon-based representations comprise a first polygon-based representation corresponding to the first portion and a second polygon-based representation corresponding to the second portion. The combination would allow for, according to the motivation of Agrawal, editing the individual polygons of the determined polygon portions of the rendered object [0046]; as such, the user may efficiently and effectively input drawing that are defined in a vector format and a raster/bitmap format, further allowing for editing the shape of the object in the vector format which is also available in the raster/bitmap format [0001], allowing the user to take advantage of common graphic editing operations using the different polygon-based representations which can allow the user to perform such edits as scaling up or down, changing appearance of the .


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Hsu in view of Gilra, as applied above, and in view of Ric et al. (US 20180114059).
Regarding claim 7, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
However, Petkov in view of Hsu in view of Gilra fails to specifically teach the method of claim 1, further comprising:
generating at least one mid-section line for the at least one polygon-based representation.
Yet, in a related art, Ric discloses a mid-line defined as a horizontal line passing through a point related to the top and base of a character across the horizontal extent of the character for use in a language model [0138], such as the media distance between a top and base ([0140] to [0143]), further based on examining the inputted ink and the dimensional information to achieve greater accuracy and reducing processing time during the recognition stage, allowing for more effective recognition of the user strokes [0093].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the mid-section line generation of Ric with the vector-based analysis of user input of Petkov in view of Hsu in view of Gilra to have generating at least one mid-section line for the at least one polygon-based representation. The combination would allow for, according to the motivation of Ric, facilitating recognizing user input handwriting of various graphics [0002] which may 
Furthermore, Ric teaches:
storing the at least one mid-section line to facilitate recognition of text associated with the vector re-rendering (using the mid-section line to recognize handwritten input as certain text ([0144] to [0152]); Examiner’s note: “to facilitate…” is intended / non-functional language – see rationale above).

Regarding claim 17, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 11, as explained above.
However, Petkov in view of Hsu in view of Gilra fails to specifically teach the device of claim 11, the instructions further causing the at least one processor to:
generate at least one mid-section line for the at least two polygon-based representations. 
Yet, in a related art, Ric discloses a mid-line defined as a horizontal line passing through a point related to the top and base of a character across the horizontal extent of the character for use in a language model [0138], such as the media distance between a top and base ([0140] to [0143]), further based on examining the inputted ink and the dimensional information to achieve greater accuracy and reducing processing time during the recognition stage, allowing for more effective recognition of the user strokes [0093].

Furthermore, Ric teaches:
store the at least one mid-section line to facilitate recognition of text associated with the vector re-rendering (using the mid-section line to recognize handwritten input as certain text ([0144] to [0152])).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Hsu in view of Gilra, as applied above, and in view of Coldham et al. (US 20190250800, Herein “Coldham”).
Regarding claim 10, Petkov in view of Hsu in view of Gilra teaches the limitations of claim 1, as explained above.
However, Petkov in view of Hsu in view of Gilra fails to specifically teach the method of claim 1, wherein generating the at least one polygon-based representation and performing the vector re-rendering are based on a last write wins heuristic for conflict resolution of concurrent modification inputs.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the last-write win editing conflict protocol of Coldham with the editing protocol of Petkov in view of Hsu in view of Gilra to have wherein generating the at least one polygon-based representation and performing the vector re-rendering are based on a last write wins heuristic for conflict resolution of concurrent modification inputs. The combination would allow for, according to the motivation of Coldham, performing editing functions particularly with respect to editing vector data in a way that allows for determining whether to apply certain editing operations without blindly applying all changes which may lead to a loss of integrity and/or consistency of the edited object; as such, a last-write wins conflict resolution protocol may be used in determining which edits win and are applied to the editing requests [0020].

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON T EDWARDS/              Examiner, Art Unit 2144